Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 6/14/2021. Currently claims 1-12 are pending in the application, with claims 9-12 withdrawn from consideration.


ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-8, with traverse, drawn to a method in the reply filed on 6/14/2021 is acknowledged. The traversal is on the ground that the invention groups are interrelated and not different from one another.  The argument is not persuasive and does not particularly dispute the lack of unity of invention based on the fact that the common technical feature is not a special technical feature as it does not make contribution over the prior art. As explained in the Restriction Requirement, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons that the groups lack unity of invention because even though the inventions of these groups require the common technical feature of a axially symmetric ceramic structural elements with electrically conductive 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C.103 as being obvious over Freudenberger et al. (DE 102012214055 A1), hereafter, referred to as “Freudenberger”, in view of Renz (US Patent Application Publication Number 2003/0141282 A1), hereafter, referred to as “Renz”.

Regarding claim 1, Freudenberger teaches in Fig. 2 a method of producing a high-voltage insulator that is produced in this way having at least two axially symmetrical ceramic structural elements, where the structural elements being connected by a metal layer and the length of the structural elements along their axis of symmetry being between 40 mm and 90 mm (para. [0030]). Freudenberger teaches the process of attaching a base material for an equipotential layer between two axially symmetrical ceramic structural elements; disposing the electrically conductive equipotential layer between the two ceramic structural elements; and joining the two ceramic structural elements to form a unitary body along a symmetry axis of a first of the two elements, by teaching first winding a ceramic foil (equivalent to first axially symmetrical ceramic structural element) around a mold element (element 2) in at least one layer (element 3), and coating the outer layer (element 3) of the wound ceramic foil at least partially with a metal (equivalent to an electrically conductive equipotential layer), and repeating the above two steps multiple times such that a blank (element 1) is formed (equivalent to a plurality of axially symmetrical ceramic structural elements are joined in the direction of their axis of symmetry) by supplying heat (equivalent to joining procedure), and sintering (para. [0010], [0015]) the blank (element 1) by joining procedure and sintering procedure).



Regarding claim 2, Freudenberger teaches that the method comprises  sintering the two ceramic structural elements, wherein joining the two ceramic structural elements takes place at the same time as sintering the two ceramic structural elements by teaching to join the two ceramic structural elements to form a unitary body (equivalent to a plurality of axially prima facie obvious in the absence of new or unexpected results.  See ln re Gibson, 39 F .2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 3, Freudenberger teaches a method wherein the base material for the equipotential layer comprises at least one of the materials chosen from the group consisting of: a metal foil, a metal powder, a metallic woven fabric, a conductive ceramic, and an electrically conductive glass-forming material by teaching to form a layer that is partially coated with a metal with a thickness of between 100 nm to 1 micron. It would have been obvious to any ordinary artisan that such layer may comprise of a metal foil or formed from metal powders.

Regarding claim 4, Freudenberger teaches the method further comprising incorporating the base material for the equipotential layer between two green bodies of the ceramic structural elements by teaching that after depositing the raw material for the ceramic layer and deposition of the metallic layer, the method comprises of a sintering process where the blank is heated to a temperature between 800 °C and 900 °C to form the final ceramic sintered body, which is formed from the raw material deposited body (equivalent to green body) (para. [0010], [0015]).

Regarding claim 5, Freudenberger teaches a method wherein incorporating the base material for the equipotential layer includes a process selected from the group consisting of - dip coating, a thermal spray coat, chemical or physical deposition method, and applying a foil by teaching to carry out the metallization of the ceramic film in a cost effective manner by depositing silver-palladium alloy in a ratio of 75/25 applied to the ceramic layer using a spray coating process (para. [0021]).

Regarding claims 6-7, Freudenberger teaches a method, wherein incorporating the base material for the equipotential layer includes filling into a press mold in an alternating manner into a press mold, and pressing the ceramic base material and the equipotential layer together to form a multi-layered green body by teaching that in the step 130, the method steps 100 to 120 are run through repeatedly, so that a blank being produced, and once the blank is produced, then it is laminated (equivalent to molded) in process step 140 in an isostatic pressing in a mold (equivalent to press mold) with a pressure between 50 and 200 bar, preferably 200 bar, and at a temperature between 20 ° C and 80 ° C, preferably 80 ° C to form a homogenous monolithic material (equivalent to green body).

Regarding claim 8, Freudenberger teaches a method of producing a ceramic insulator, wherein a height of the two ceramic structural elements along the symmetry axis is between 5 mm and 50 mm by teaching to form the film strips with a width of 40-90 mm to form the ceramic green body structure (para. [0030]), which is within the range of the claimed structure.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742